COURT OF
APPEALS
                                                    EIGHTH DISTRICT
OF TEXAS
                                                               EL
PASO, TEXAS
 
                                                                              )
                                                                              )           
No.  08-02-00173-CV
                                                                              )
                                                                              )                  Appeal from the
IN THE MATTER OF THE ESTATE
OF             )
HELEN GREATHOUSE, Deceased,                     )           County Court at Law
#2
                                                                              )
                                                                              )        
of Midland County, Texas
                                                                              )
                                          )                 
(TC# P13279)
                                                                              )
 
 
MEMORANDUM   OPINION
 
Pending before the
Court is the Appellant=s  motion to dismiss this appeal pursuant to Tex.R.App.P. 42.1(a)(2), which states:
(a) The appellate court may dispose
of an appeal as follows:
 
.               .               .
 
(2)        in accordance with a motion of appellant
to dismiss the appeal or affirm the appealed judgment or order; but no party
may be prevented from seeking any relief to which it would otherwise be
entitled.
 




Appellant has
complied with the requirements of Rule 42.1(a)(2).  The Court has considered this cause on the
Appellant=s motion
and concludes the motion should be granted and the appeal should be dismissed
with prejudice.  We therefore dismiss the
appeal.
 
 
 
January
16, 2003
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 3
Barajas, C.J., Larsen, and Chew, JJ.